                    Case 14-80978        Doc 32      Filed 11/02/18       Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF NORTH CAROLINA
                                  DURHAM DIVISION DIVISION


IN RE:                                                       CASE NO. 14-80978-
                                                             CHAPTER 13
JOSE S CERVANTES
                                                             JUDGE BENJAMIN A. KAHN

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Richard M.
Hutson, II files this Notice of Final Cure Payment. The amount required to cure the default in the claim
listed below has been paid in full.

Name of Creditor: US BANK TRUST NA



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

  1-1     8428                                   $6,555.38           $6,555.38           $6,555.38

Total Amount Paid by Trustee                                                             $6,555.38


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through the Chapter 13 Conduit                         Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
                   Case 14-80978        Doc 32      Filed 11/02/18      Page 2 of 2



                                                                                   CASE NO. 14-80978-


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 2nd day of November, 2018.


JOSE S CERVANTES, P O BOX 2541, HENDERSON, NC 27536


ELECTRONIC SERVICE - DONALD D PERGERSON, 406 DABNEY DRIVE, P O BOX 2289,
HENDERSON, NC 27536


BSI FINANCIAL SERVICES, 1425 GREENWAY DR STE 400, IRVING, TX 75038


ELECTRONIC SERVICE - US BANK NA, FAY SERVICING LLC, 3000 KELLWAY DR STE 150,
CARROLLTON, TX 75006


Date: November 02, 2018                                      /s/ Richard M. Hutson, II
                                                             Richard M. Hutson, II
                                                             Chapter 13 Trustee
                                                             P. O. BOX 3613
                                                             DURHAM, NC 27702-3613
